PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/426,897
Filing Date: 30 May 2019
Appellant(s): Capogrosso et al.



__________________
Guanshi Li
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,236,892 to Feler, hereinafter Feler 892, in view of US 2012/0016453 to Feler et al., hereinafter Feler 453. 
Regarding claim 1, Feler 892 discloses an electrode array for neuromodulation (abstract), the array defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the array comprising (Fig 4): a first electrode section with more than two electrodes (electrodes 42) arranged in parallel along a common axis parallel to the longitudinal axis and densely packed in the first electrode section (proximal electrode group 40: arranged in parallel along the axis of the paddle); a second electrode section with more electrodes than in the first electrode section (distal electrode group 30), the electrodes in the second electrode section arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b 
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis. However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see 5 columns of densely packed electrodes at proximal/bottom end of paddle 700).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first electrode section of Felder 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis, as taught by Felder et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 2, Feler 892 further teaches wherein the first electrode section is arranged at a proximal end of the electrode array (proximal electrode group 40) and/or the second electrode section is arranged at a distal end of the electrode array (distal electrode group 30).
Regarding claim 3, Feler 892 further teaches wherein the electrodes in the first electrode section are identical to the electrodes in the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 4, Feler 892 further teaches wherein at least one electrode has a length that is 2.0-4.0 times of a width (Col 5, lines 59-62: electrodes 32a and 32b have a length of 4mm and a width of 1.2mm).
Regarding claim 5, Feler 892 further teaches wherein all electrodes of the first and second electrode sections have a common orientation, the common orientation parallel to the longitudinal axis (Fig 4: see all electrodes 32a, 32b, 34, and 42).
Regarding claim 8, Feler 892 teaches wherein the first electrode section is symmetrical with respect to the longitudinal axis (Fig 4: electrodes 42 arranged longitudinally) and with respect to a radial axis in the first electrode section (Fig 4: electrodes 42 are in a single line and thus radially parallel), and wherein the second electrode section is symmetrical with respect to the longitudinal axis (Fig 4 electrodes 32a, 32b, and 34 arranged along longitudinal axis) and asymmetrical with respect to the radial axis in the second electrode section (Fig 4: transverse offset results in asymmetry).
Regarding claim 10, Feler 892 further teaches wherein the second electrode section comprises at least three columns aligned with the longitudinal axis and more than five radial rows (Fig 4: electrodes 32a, 32b, and 34).
Regarding claim 11, Feler 892 further teaches wherein a distance between electrodes of the first electrode section is less than a width of an electrode of the first or second electrode sections, the distance chosen in a range of 50% to 95% of the width of the electrode of the first or second electrode sections (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).
Regarding claim 12, Feler 892 further teaches wherein in the second electrode section, the electrodes in neighboring columns are arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).
Regarding claim 15, Feler 892 discloses (Fig 4) a lead paddle (paddle 16b) comprising at least one electrode array (abstract; electrodes sections 30 and 40), the array defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the at least one electrode array comprising a first electrode section with a first number of electrodes (5 electrodes 42) arranged in parallel columns (proximal electrode group 40: arranged in parallel along the axis of the paddle); and a second electrode section with a second number of electrodes (distal electrode group 30: 10 electrodes 32a, 34, 32b), more than the first number, arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b have a transverse offset in relation to electrodes 34).
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis and wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section.
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see 5 columns of densely packed electrodes at proximal/bottom end of paddle 700) and wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section (Fig 7: see proximal electrode group has 5 columns and distal group has 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis and wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 16, Feler 892 teaches a neuromodulation system (abstract) comprising: at least one lead paddle (paddle 16b) at least one electrode array (electrode sections 30 and 40) defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the at least one electrode array comprising: a first electrode section (proximal electrode section 40: 5 electrodes 42) with a first number of electrodes arranged in parallel (proximal electrode group 40: arranged in parallel along the axis of the paddle); and a second electrode section (distal electrode group 30:10 electrodes 32a, 34, 32b) witha second number of electrodes, more than the first number, arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b have a transverse offset in relation to electrodes 34), wherein a portion of the second number of electrodes lies on the longitudinal axis (electrodes 34 lie on the longitudinal axis).
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis.
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see proximal most electrode row has 5 columns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first electrode section of Feler 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 17, Feler 892 further teaches wherein electrodes of the first and second electrode sections have a common orientation, parallel to the longitudinal axis of the electrode array (Fig 4: see electrodes 32a, 32b, 34, and 42).
Regarding claim 18, Feler 892 further teaches wherein the width and length of the electrodes of the first electrode section are identical to the width and length of the electrodes of the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 19, Feler 892 further teaches wherein the second number of electrodes of the second electrode section are arranged in parallel columns, the electrodes in neighboring columns arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).
Regarding claim 20, Feler 892 further teaches wherein a distance between the electrodes of the first electrode section is less than the width of the electrode (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).
Regarding claim 21, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the more than two electrodes of the first electrode section are arranged in columns along the longitudinal axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section.
However, Feler et al. 453 teaches wherein the more than two electrodes of the first electrode section are arranged in columns along the longitudinal axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section. (Fig 7: second (distal) section has 3 columns and first (proximal) section has 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the more than two electrodes of the first electrode section are arranged in columns along the common axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 22, Feler 892 further teaches wherein a portion of the electrodes of the second electrode section are positioned on the longitudinal axis of the electrode array (electrodes 34 arranged along the longitudinal axis).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of Feler et al. 453, as applied to claim 1 above, and further in view of US 2015/0032187 to Ranu et al., hereinafter Ranu.
Regarding claim 6, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections.
However, Ranu teaches wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections (Fig 12: the paddle is greater than the length of 8 electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).
Regarding claim 14, Feler 892 discloses the limitations of claim 1, but does not disclose a total number of electrodes in the electrode array is 16 electrodes.
However, Ranu teaches a total number of electrodes in the electrode array is 16 electrodes (Fig 12: electrodes 1234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a total number of electrodes in the electrode array is 16 electrodes, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of Feler et al. 453, as applied to claim 12 above, and further in view of US 2019/0344070 to Molnar et al., hereinafter Molnar. 
Regarding claim 13, Feler 892 discloses the limitations of claim 12, but does not disclose wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode.
However, Molnar teaches wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode (para 0077).
Though Molnar does not disclose the exact range claimed it does disclose a distance of no more than two times the length of the electrodes; consequently, it would have been obvious to one of ordinary skill in the art to have specified the distance range claimed since the office considers overlapping ranges to be a case of prima fascia obviousness (See MPEP 2144.05.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is ina range of 135% to 155% of the length of an electrode, as taught by Molnar, for purpose of shifting stimulation to different electrodes if the array is displaced relative to a target nerve structure (para 0078).
(2) Response to Argument
	Section 103
Feler ‘892 in view of Feler ‘453
Appellant argues that Feler ‘453 fails to disclose, teach or suggest the electrodes in the proximal section being aligned in only one row. 
In support of this, Appellant argues Feler ‘453 discloses only two distinct sections of electrodes that should not be split into any further groups. The referenced embodiment of Feler ‘453 may be seen annotated below:

    PNG
    media_image2.png
    890
    459
    media_image2.png
    Greyscale

As can be seen in the annotated Fig 7 of Feler ‘453, the Examiner interpreted the paddle lead to have three distinct groups of electrodes labeled as groups A, B, and C, respectively, for ease of reference. Feler ‘453 was used specifically as a teaching reference for the following limitation: “the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis”. With reference to claim 1, the second electrode section is taught by Feler ‘892 (distal electrode group 30), however in terms of Feler ‘453 the second electrode section is analogous to Group A. The first electrode group is then shown in Group C at the bottom/proximal end of the paddle lead. This was described in the Final Rejection of 6 July 2021 as “Fig 7: see 5 columns of densely packed electrodes at proximal/bottom end of paddle 700” (pg 3). Appellant argues it is incorrect to separate electrode Groups B and C, however, the recited limitation is defined by the transitional phrase “comprises” and, as such, does not exclude additional groups of electrodes due to its open ended nature. 
Appellant further argues that it is necessary to have the electrodes of the pending application “to enable ‘two different means for specifically evoking target pools of motor neurons’. See as-filed Specification [0010]”, but Feler ‘453 lacks any suggestion or teaching to do the same. However, Feler ‘453 discloses [0047] “The multiple rows of paddles according to representative embodiments enable multiple pain locations to be treated with a single implanted lead…by separating the first and second rows by one or several “buffer” rows of high impedance electrodes, the stimulation in first and second rows may occur in a substantially independent basis”. It is reasonable to separate the electrodes of Feler ‘453 into subgroups because it is recited as an intended use of the rows of the paddle for purpose of treating multiple locations of the spinal cord independently of each other.
Finally, Appellant argues that is would not be obvious to rearrange the single column of electrodes of Feler ‘892 into a single row. The Office considers rearrangement of part to be a matter of obviousness (MPEP 2144.04.VI.). However, this argument is not relied upon in the rejection of the disputed limitation (see Final Rejection dated 6 July 2021).

Feler ‘892 in view of Feler ‘453 in view of Ranu
Appellant argues claims 6 and 14 are allowable due to their dependency on claim 1.
Appellant makes no specific arguments regarding this combination and instead relies on the arguments above to address Feler ‘892 and Feler ‘453 in view of Ranu.

Feler ‘892 in view of Feler ‘453 in view of Molnar
Appellant argues claims 6 and 14 are allowable due to their dependency on claim 1.
Appellant makes no specific arguments regarding this combination and instead relies on the arguments above to address Feler ‘892 and Feler ‘453 in view of Molnar.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792         
                                                                                                                                                                                               
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.